DETAILED ACTION
This is a final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/256,211.
Claims 1 and 18 are amended
Claims 15-17 are withdrawn
No new claims are added 
Claims 1-14 and 18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2019 and August 5, 2019. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 1-14 and 18 are directed to the abstract idea of buying/selling of privately generated electric energy, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Subject Matter Eligibility Standard
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e)3. Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must 
Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
Analysis
In the present application, claims 1-14 are directed to a process (i.e., a method); and claim 18 is directed to a machine (i.e., system comprising multiple servers).  Thus, the eligibility analysis proceeds to Step 2A.1.
The limitations of independent claim 1 (as amended) have been denoted with letters by the Examiner for easy reference. The judicial exception recited in claim 1 are identified in bold below:
 	[A] A control method performed in an electric power transaction system including:

[B] first electric power equipment which is used by a first user; second electric power equipment which is used by a second user; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:

[C] receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong;

verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance;

[E] verifying validity of the first transaction data received;

[F] when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and

[G] when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,

[H] wherein the is characterized by allowing each of the plurality of users belong to the first group to provide a signature anonymously as a member of the first group.

Limitations [C] through [H] under the broadest reasonable interpretation covers steps or functions that can be reasonably grouped within an abstract idea of “fundamental economic practices” in the Step 2A.1 analysis. Other than reciting generic computer hardware in limitations [A] and [B] and a series of steps that are performed by the generic computer hardware as recited in limitations [C]-[H], nothing in the claim element differentiates the limitation from processes that incorporate commercial or legal interactions. For example, the disclosure establishes the context of the direct selling and buying of electric power between customers who are a seller and a buyer in a private electric power transaction. (App. Spec. p. 1, ll. 26-27). Traditionally, the electric power buying and selling business has been one that relies upon advertising, marketing or sales activities or behaviors of energy providers and consumers, either through legal obligations (i.e., agreements in the form of contracts) or business relations of other humans. There is nothing about the steps recited in the claim that prevents the commercial sales steps (specifically in claim 1, steps of registering a potential energy seller to the electric power transaction system) of limitations [A] to [H] being carried out as a process reasonably performing commercial or legal interactions. Therefore, limitations A through H recite an 
The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessary being “old” or “well-known.” All of these concepts relate to practices used in commonplace or everyday economic transactions involving or anticipating some kind of monetary exchange. It is beyond genuine debate that private sales of electricity in anticipation of a transaction between a buyer and seller is foundational to commerce. The concept described in claim 1 is not meaningfully different from the concepts above because it recites an electrical power transaction process that users available user data to perform transactions between buyers and sellers: “receiving first transaction data from the first electric power equipment…verifying whether the first electric signature…is valid…verifying validity of the first transaction data” (C-E). This interpretation is consistent with Applicant’s specification, a significant portion of which is directed to discussing “private electric power transaction” where “a seller who owns solar photovoltaic power generation equipment wants to sell surplus electric power to a buyer. (App. Spec. p.2; ll.4-19). These are typical and fundamental business activities and they are recited in the claims as “verifying” and “matching” sellers and buyers (i.e., verifying buyer and seller information, searching for a pair of buyer and seller that has matching demand and supply). Furthermore, the prior art cited by Applicant describes the claimed “electric power transaction” in the context of “with the increasing integration of distributed energy resources (DERs), traditional energy consumers will become prosumers, who can both generate and consume energy.” 6 The claimed invention recites and is directed to a system and method that “perform 
Limitation C also recites “first transaction data including a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment…” This information is necessary to carry out the abstract idea, but at best defines the field of use in terms of the source or content of information. As such, this aspect of the claim does not differentiate the abstract idea from mental activity based on principles established by the Federal Circuit in Electric Power Group, LLC v. Alstom S.A., No. 2015-1778 (Fed. Cir. Aug. 1, 2016) ("EPG"). In EPG, the court observed:
Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.

(EPG, slip op. at 2). Furthermore, the court in EPG concluded that:
... a large portion of the lengthy claims is devoted to enumerating types of information and information sources available within the power-grid environment. But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from§ 101 undergirds the information-based 

(EPG, slip op. at 9). Similarly, claim 1 now recite the "information, by content or source, for collection, analysis, and display" but that is not sufficient to differentiate the abstract idea process from an ordinary mental process. As such, when this aspect of claim 1 is considered under Step 2A, it is directed to the same abstract idea as the claim considered as a whole. 
Accordingly, claim 1 recited at least an abstract idea and the analysis proceeds to Step 2A.2
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements in bold below:
 [A] A control method performed in an electric power transaction system including:

[B] first electric power equipment which is used by a first user; second electric power equipment which is used by a second user; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:

[C] receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong;

[D] verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance;

[E] verifying validity of the first transaction data received;

[F] when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and

[G] when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,

[H] wherein the is characterized by allowing each of the plurality of users belong to the first group to provide a signature anonymously as a member of the first group


The additional elements or combination of elements other than the abstract idea in claim 1 include  a first and second electric power equipment (B-C) that are merely a device that generates power (e.g., a solar photovoltaic power generation equipment), a network and servers (B-C and F), and a distributed ledger (G). The individual computing components in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. This interpretation of the computing components as generic is consistent with Applicant’s specification which describes the technological platform in broad, indiscriminate terms:
As illustrated in FIG. 1, electric power transaction system 10 includes: homes 100a, 100b, and 100c, authentication servers 200a, 200b, and 200c, and service server 300. These constituent elements are connected via communication network 400. In addition, homes 100a, 100b, and 100c are connected via electric power network 500. Electric power network 500 is a network in which electric power is sold and bought between homes. Electric power network 500 may be an exclusive line, or may be an electric power network provided by an electric power company.  Authentication servers 200a, 200b, and 200c are connected to storage devices 201a, 201b, and 201c. Authentication server 200a, etc. may be connected to storage device 201a, etc. via communication network 400, or may include storage device 201a inside. Storage device 201a includes a distributed ledger in which a blockchain composed of transaction data blocks is electronically recorded. (App. Spec. p.18, ll.17-27)

Likewise, the “first and second electric power equipment” as described in the specification are merely solar photovoltaic equipment which is no different from other commonly used in-home meters: 
As illustrated in FIG. 2, home 100a includes: controller 101; solar photovoltaic power generation equipment 102; accumulator battery 103; and electric power meter 104. Controller 101, solar photovoltaic power generation equipment 102, accumulator battery 103, and electric power meter 104 are connected via communication network 110. In addition, solar photovoltaic power generation equipment 102, and accumulator battery 103 
Here, home 100a, etc. is an example of a building having electric power equipment which is used by either a first user or a second user, and is for example, a home, but is not limited thereto. Home 100a, etc. may be another building such as a factory. (App. Spec. p.19, ll. 13-25).

The specification even further admits that “home 100a, etc. may be any as long as it is a building having an electric power equipment which is used by a user,” showing the claimed electric power equipment is versatile and suitable for most homes without significant renovation or conversion efforts. 
Based on these descriptions, the additional elements amounts to no more than generic computing devices that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
When the additional elements are considered under Step 2B, the functions of using a group signature as electronic signature (D) to keep anonymity of members of the group (E) is not meaningfully different from the functions the courts have identified as well-understood, routine, 7, Sako8, El Kaafarni9also discuss applying group signature as the electronic signature for members of a group so that the identity of the members can be kept anonymously. The function provides a group signature, while implied as a computer-implemented function, is merely an instruction to “apply it” (i.e., the abstract idea) on a generic computing platform. There are no particular details as to how the abstract idea is implemented in any conventional way on the generic computer. As discussed under Step 2A.2, the additional element(s) of using server(s) and a distributed ledger to perform the steps amounts to no more than using the server(s) and distributed ledger to automate and/or implement the abstract idea of organizing human activity in which a blockchain is used as a tool/platform for buying/selling privately generated electric energy. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through a series steps performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer. This is not enough to provide an inventive concept. Therefore, independent claim 1 is not patent eligible.

Dependent claim 2 merely repeats the limitations of claim 1 with respect to a “second electric power equipment” and its corresponding “second transaction data,”  “second consensus algorithm” and “second group signature” and therefore recite the same abstract idea as claim 1, which does not change simply because the subject of the buying and selling privately generated energy is a “second” electric power equipment” rather than a “first” electric power equipment.”  As currently recited, there is nothing in claim 2 about the second electric power equipment and its corresponding limitations changes or eliminates the abstract idea. There are no additional elements in claim 2 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claim 2 is ineligible.

Regarding claim 3, the judicial exception recited in claim 3 are identified in bold below:
wherein the first transaction data further includes a first time stamp indicating a date and time period during which the electric power can be sold, and
the second transaction data includes a second time stamp indicating a date and time period during which the electric power can be bought,
the control method, further comprising:
searching for matching electric power selling and buying requests for an electric power transaction by comparing (i) the electric power selling amount information and the first time stamp and (ii) the electric power buying amount information and the second time stamp recorded in the distributed ledger;
when matching electric power selling and buying requests for an electric power transaction are searched out successfully, generating third transaction data including: the first blockchain address and the second blockchain address; and an amount of electric power to be sold and bought in the electric power transaction;
transferring the third transaction data to the plurality of second servers, and executing a third consensus algorithm for reaching a consensus that validity of the third transaction data is verified, together with the plurality of second servers; and
when the consensus that the validity of the third transaction data is verified was reached according to the third consensus algorithm, recording a block including the third transaction data in the distributed ledger.

Limitations c-g recite steps of matching buyer to seller for the electric energy transaction, which is part of the abstract idea of buying/selling of privately generated electric energy as identified in claim 1. The recitation of the first and second timestamps in limitations a and b is merely a more specific example of content can be included in the transaction data and does not change the abstract idea. The additional elements of claim 3 (e.g., generating transaction data, executing a consensus algorithm, recording a block, 

Regarding claim 4, the judicial exception recited in claim 1 are identified in bold below:
when the electric power transaction was agreed upon, notifying the first electric power equipment and the second electric power equipment that the electric power transaction was agreed upon;
receiving fourth transaction data from the first electric power equipment via the network, the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power transmitting amount information indicating an amount of electric power which the first electric power equipment transmitted to the second electric power equipment; and the first electronic signature;
verifying whether the first electronic signature included in the fourth transaction data received is valid, and verifying validity of the fourth transaction data received;
when the first electronic signature and the validity of the fourth transaction data are verified successfully, executing a fourth consensus algorithm for reaching a consensus that validity of the fourth transaction data is verified, together with the plurality of second servers;
when the consensus that the validity of the fourth transaction data is verified was reached according to the fourth consensus algorithm, recording a block including the fourth transaction data in the distributed ledger of the first server;
receiving fifth transaction data from the second electric power equipment via the network, the fifth transaction data including: a fifth blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power receiving amount information indicating an amount of electric power which the second electric power equipment received from the first electric power equipment; and the second electronic signature;
verifying whether the second electronic signature included in the fifth transaction data received is valid, and verifying validity of the fifth transaction data received;
when the second electronic signature and the validity of the fifth transaction data are verified successfully, executing a fifth consensus algorithm for reaching a consensus that the validity of the fifth transaction data is verified, together with the plurality of second servers; and
when the consensus that the validity of the fifth transaction data is verified was reached according to the fifth consensus algorithm, recording a block including the fifth transaction data in the distributed ledger of the first server.

Limitation a of claim 4 further recites notifying the buyer and seller of the electric energy transaction once an agreement is reached, which is part of the abstract idea of buying/selling of privately generated electric energy as identified in claim 1. Limitations b-e and limitations f-i merely repeat the limitations of claim 1 with respect to a fourth transaction data and a fifth transaction data, respectively, which do not change simply because the subject of the receiving, verifying and recording is a “fourth” or “fifth” transaction data rather than a “first” transaction data. As currently recited, there is nothing in claim 4 about the fourth and fifth transaction data that changes the steps or functions or claim 1 such that claim 4 changes or eliminates the abstract 

Regarding claim 5, the judicial exception recited in claim 1 are identified in bold below:
wherein the electric power transaction system further includes a service server, the control method comprising:
generating, by the service server, a group signature key assigned to a group to which the first user and the second user belong, wherein the generating includes:
generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment;
generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment; and
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.

Limitations b-e of Claim 5 further recite a method of generating a group signature. This amounts to insignificant electronic signature generation where, in the steps of performing commercial or legal interactions recited in claim 1 it would have been necessary for tracing the identity of contracting parties while allow the identity to be kept in anonymity.   In this sense, the group signature generating step in claim 5 is merely performing insignificant extra-solution activity that is nominally related or tangential to the invention. Furthermore, the method of generating a group signature as recited in claim 5 is well-understood, routine, and conventional activity. Additionally, references Bellare, Chaum, and Cadenisch each describes the method of generating a group signature as the method recited in claim 5, showing this function is ubiquitous, routine, or conventional in the art. For example, Bellare teaches “The randomized group key generation algorithm GKg takes input            
                
                    
                        1
                    
                    
                        k
                    
                
            
        ,             
                
                    
                        1
                    
                    
                        n
                    
                
            
         where k ∈ N is the security parameter and n ∈ N is the group size (ie. The number of members of the group), and returns a tuple (gpk, gmsk, gsk), where gpk is the group public key, gmsk is the group manager’s secret key, and gsk is an n-vector of keys with gsk[i] being a secret signing key for player i ∈ [n]. ” (Bellare p.5). Another publication explains “Z chooses a public key system, gives each person a list of secret             
                
                    
                        s
                        i
                        g
                    
                    
                        M
                    
                
            
        ,            
                
                    
                        v
                        e
                        r
                    
                    
                        M
                    
                
            
        ), and a key pair of a probabilistic public-key encryption scheme, denoted (            
                
                    
                        e
                        n
                        c
                        r
                        y
                    
                    
                        M
                    
                
            
        ,            
                
                    
                        d
                        e
                        c
                        r
                    
                    
                        M
                    
                
            
        ), and publishes the two public keys as the group public key. Alice can join the group in the following way: she chooses a random secret key x and computes a membership key z = f(x), where f is a one-way function. She commits herself to z, e.g., by signing it, and then sends z to the group manager who returns to her the membership certificate v =             
                
                    
                        s
                        i
                        g
                    
                    
                        M
                    
                
            
        (z). Alice's group secret key consists of the triple (x, z, v).” (Camenisch p.3). Thus, based on the evidence as a whole considered in view of current guidance, the Examiner finds that claim 5 further recite the abstract idea and do not contain any significant or meaningful elements that amount to an inventive concept. There is no other additional elements in claim 5 for further consideration under Steps 2A.2 or Step 2B. Therefore, claim 5 is ineligible.
Dependent claim 6 merely repeats the limitations of claim 5 with respect to a “group to which the first user belongs” and therefore recite the same abstract idea as claims 1 and 5, which does not change simply because the subject of the generated group signature assigned to a group to which the “first” user belongs rather than to a group to which the “first user and the second user” belong. As currently recited, there is nothing in claim 6 about the group to which the first user belongs changes or eliminates the abstract idea. There are no additional elements in claim 6 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 5 above, and therefore claim 6 is ineligible.

Dependent claim 7 merely repeats the limitations of claim 5 with respect to a “group to which the second user belongs” and therefore recite the same abstract idea as claims 1 and 5, which does not change simply because the subject of the generated group signature assigned to a group to which the “second” user belongs rather than to a group to which the “first user and the second user” belong. As currently recited, there is nothing in claim 7 about the group to which the second user belongs changes or eliminates the abstract idea. There are no additional elements in claim 7 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 5 above, and therefore claim 7 is ineligible.

Dependent claim 8 is directed to recovering the identity of a user from the group signature that included in the transaction data.  Identifying a user based on the group signature the user generated is in some sense part of the abstract idea of complying of a legal obligation (e.g., a validation of the contracting parties), which does not change or eliminate the abstract idea identified in claim 1. This step is a necessary step to perform the abstract idea recited in claim 1 because one would not be able to buying/selling privately generated electric energy without identifying the buyer/seller from a group of users (otherwise payment for the energy cannot be made). In addition, the step of recovering the user identity from a group signature as recited in claim 8 is complementing the method of generating a group signature as recited in claim 5 (as well as claims 6 and 7). The fact that the user identity can be recovered from the group signature is the inherent character of the group signature (i.e., traceability) and therefore does not add any patentable weights to the claim.  Thus, based on the evidence as a whole considered in view of current guidance, the Examiner finds that claim 8 further recite the abstract idea and do not 

Dependent claim 9 further recites notifying the incentive was paid to the user after an incentive was paid to the user identified, which is part of the abstract idea of buying/selling privately generated energy as identified in claim 1. The recitation of notifying a user that an incentive is paid is merely a standard practice in sales activities or behaviors of commercial or legal interactions and does not change the abstract idea. The additional element such as “service server” is recited at a high level of generality and does not make the claim eligible for the same reasons set forth regarding the additional elements in the independent claim 1 above.

Dependent claim 10 further recites the second blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the second user and the second electric power equipment by a controller of the second electric power equipment. This additional limitation is providing a necessary condition to perform the abstract idea because it is not possible to complete a business transaction until that the party involved in the transaction has been identified. Typically, when entities participate in a business transaction, their identities are recognizable because such a prerequisite is necessary to ensure their rights and obligations balance out, i.e., that the contract is fair. Using a blockchain address to identify a transaction party makes no difference from using other more conventional identifiers, such as a phone number, a home address, etc. Therefore claim 10 is ineligible.

Dependent claim 11 merely repeats the limitations of claim 10 with respect to a first blockchain address and therefore recite the same abstract idea as claim 1, which does not change simply because the subject of the generating is a "first" blockchain address rather than a "second" blockchain address. As currently recited, there is nothing in claim 11 about the first blockchain address that changes the steps or functions of claims 1 and 10 such that claim 11 changes or eliminates the abstract idea. There are no additional elements in claim 11 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 10 above, and therefore claim 11 is ineligible.

Dependent claim 12 further recites a method of executing the first consensus algorithm, where the method includes receiving a first report indicating whether the validity of the first transaction data was successfully verified from each of the plurality of second servers; determining whether the number of first reports exceeds a predetermined number; and when the number of first reports exceeds the predetermined number, determining that a consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm. The consensus algorithm recited in claim 12 is mere instructions to apply an exception as discussed in MPEP 2106.05 (f). The claim recites only the idea of a solution (i.e., executing a consensus algorithm) and fails to recite details of how a solution to a problem is accomplished (i.e., how the validity of transaction data is evaluated, how the predetermined number is defined, etc.). As such, the claimed limitation does not integrate a judicial exception into practical application or provide significantly more because this type of recitation is equivalent to the words “apply it.” The plurality of servers recited in the claim is merely invoking computers as a tool to perform an existing process, that is, approving a condition when 

Dependent claim 13 merely repeats the limitations of claim 12 with respect to a second consensus algorithm and therefore recite the same abstract idea as claims 1 and 12, which does not change simply because the subject of the generating is a “second” consensus algorithm rather than a “first” consensus algorithm. As currently recited, there is nothing in claim 13 about the second consensus algorithm that changes the steps or functions of claims 1 and 12 such that claim 11 changes or eliminates the abstract idea. There are no additional elements in claim 13for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 12 above, and therefore claim 13 is ineligible.

Dependent claim 14 further recites each of the first electric power equipment and the second electric power equipment includes at least one of a solar photovoltaic power generating apparatus, a gas electric power generating apparatus, and a wind electric power generating apparatus. However, simply reciting what the first and second electric power equipment may be does not change the abstract idea in claim 1. There is nothing in claim 14 with respect to the specific or narrow terms of the first and second electric power equipment that changes how the steps of claim 1 are performed, and therefore claim 14 does not change or eliminate the underlying abstract idea. There are no additional elements in claim 14 for consideration under Steps 2A.2 and Step 2B beyond those discussed with respect to claim 1 above, and therefore claim 14 is ineligible.

Dependent claim 18 repeats all limitations from claims 1 and 2 with nothing more. All the additional elements in dependent claim 18 are addressed with claims 1 and 2 above, and therefore not eligible for the same reason set forth regarding the additional elements in those claims above.

Conclusion 
In summary, the claims 1-14 and 18 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to a significantly more than the judicial exception itself. Since the claims are nothing more than an abstract idea implemented on a generic computer, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejection – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35
U.S.C. § 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 14, and 18 are rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN (US Patent Application Publication 2019/0172159) in view of ARORA (US Patent Application Publication 2018/0150865) and SAKO (US Patent Application Publication 2019/0165948A1).
Regarding claim 1. Sun—which like the present invention is directed to a method and system for facilitating electricity services—discloses (in italics):
A control method performed in an electric power transaction system including first electric power equipment which is used by a first user; second electric power equipment which is used by a second user; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:
[The system and/or portions of the system can entirely or partially be executed by, hosted on, communicate with, and/or otherwise include: a remote computing system ( e.g., a server, at least one networked computing system, stateless, stateful; etc.), a local computing system, providing party devices and/or receiving party devices (e.g., mobile phone device, other mobile device, personal computing device, tablet, wearable, head-mounted wearable computing wireless communication (e.g., WiFi, Bluetooth, radiofrequency, Zigbee, Z-wave, etc.), wired communication, and/or any other suitable types of communication. (Sun 0021)].
receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user; 
[collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); Providing parties can include any one or more of: electricity sellers, electricity providers, utility entities, energy generation entities such power plant entities, DER providers, distribution owners, power retailers, independent system operators (ISOs ), micro grid operators, and/or any other suitable types of entities associated with energy provision. (Sun 0030); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided...identifiers (e.g., identifying providing parties; identifying energy sources; identifying storage sources; etc.); providing party data (e.g., type of providing party; location of providing party. (Sun 0031); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the first electronic signature included in the first transaction data received is valid;
[determining... a verification of the selective sourcing transaction ( e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifying validity of the first transaction data received;
[determining.... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and
[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,
[In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
However, Sun does not expressly disclose:
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment;;
italics):
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; and a first electronic signature associated with the first user;
[The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. Arora (0027)]
Thus, Sun shows it was known in the art before the effective filing date of the claimed invention to operate a system and method for facilitating electric service, for example, electricity exchange between one or more providing parties and one or more receiving parties.  The system is able to process an electricity service transaction such as an electricity exchange transaction by recording electricity services transaction parameters to a decentralized network system. (Sun 0014). Sun discloses that the system functions by collecting a set of electricity provision parameters from one or more providing parties (Sun 0029). The electricity provision parameters can include identifiers that identifying providing parties. (Sun 0031). Sun also implies that the transaction data can include a signature by disclosing that a verification of the selective sourcing 
Therefore, before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to using blockchain address as an identifier as disclosed in Arora to identify one or more parties participating in the electricity service transaction taught by Sun, and to including a digital signature as disclosed in Arora in the transaction data taught by Sun,  because the combination of these references is merely a combination of prior art elements according to known methods to yield predictable results. 
However, the combination of Sun and Arora does not expressly teach the remaining part of claim 1.
Nonetheless, Sako – which like the present invention is directed to a data management system using group signature—specifically teaches (in italics):
a first electronic signature is a first group signature assigned to a first group to which a plurality of users including the first user belong. [According to the first exemplary embodiment, the dispatch server 10 assures that an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. (Sako 0046)]
verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance; [Thus, when verifying a group signature attached to operation management data, the signature verification part 211 uses the public keys (the management agent public key and the privileged - agent public key) of the corresponding taxi company. The group signature can be verified in accordance with the “group signature verification algorithm” illustrated in FIG. 7 of Non - Patent Literature 2. (Sako 0079)]
wherein the first group signature is characterized by allowing each of the plurality of users belonging to the first group to provide a signature anonymously as a member of a first group. [By using the group signatures, it is possible to determine whether the entity that has generated the operation management data is a member of a taxi company that is eligible to participate in the taxi dispatch system. In addition, with this verification alone using the group signatures, the taxi 30 that has generated the operation Management data cannot uniquely be determined. Only the taxi company, which is the manager of the corresponding group, can make this determination. Namely, while the Validity of the operation management data can be verified, the information obtained from this data can appropriately be limited. (Sako 0156)]
Thus, the combination of Sun and Arora, in view of Sako shows that it was known in the art before the effective filing date of the claimed invention to identity whether one or more users belong to a group by using a group signature associated with that group. Sako is directed to a data management system and method enable verification of the validity of data and appropriately limit information obtained from the data. (Sako 0001). Sako shows it was known that a group signature can be attached to a plurality of nodes (Sako 0045), and the validity of an entity can be verified by the group signature to the data (Sako 0046). Accordingly, a person having ordinary skill in the art would incorporate the group signature feature (as taught by Sako) into the digital signature included in the transaction data disclosed in the combination of Sun and Arora, using the techniques described in Sako. By going into more derail regarding how the digital signature could be, Sako complements the signature feature in the combination of Sun and Arora. However, because both Sun and Arora discloses that it can function with a signature that associated with transaction data, and Sako teaches just that in the form of a group signature, a person having ordinary skill in the art would have been able to combine the features of these references using techniques known in the art and would have expected predictable results. In other words, the invention in Sako is expressly technically capable of being combined with Sun and Arora, they are simply not disclosed in a single reference. Moreover, because both Sun and 
Therefore, before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to include the group signature as disclosed in Sako to the transaction data taught by Sun and Arora, because the combination of these references is merely a combination of prior art elements according to known methods to yield predictable results, and also because there are some teaching, suggestion, or motivation in the combination of Sun and Arora references to one of ordinary skill in the art to modify the combined references by Sako to improve the combined references to arrive at the claimed invention.

Regarding claim 2. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
receiving second transaction data from the second electric power equipment via the network, the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power buying amount information indicating an amount of electric power which can be bought by the second electric power equipment; and a second electronic signature associated with the second user;
collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or more of:... ecological footprint request characteristics electricity reception parameters( e.g., a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); in a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power shall be received at a maximum of X kWh and a minimum of Y kWh) (Sun 0041); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective  verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the second electronic signature included the second transaction data received is valid;
[determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifying validity of the second transaction data received;
[determining... a verification of the selective sourcing transaction e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the second transaction data are verified successfully, executing a second consensus algorithm for reaching a consensus that validity of the second transaction data is verified, together with the plurality of second servers; and
[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with 
when the consensus that the validity of the second transaction data is verified was reached according to the second consensus algorithm, recording a block including the second transaction data in the distributed ledger of the first server [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
In addition, Arora teaches: 
the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and a second electronic signature associated with the second user; [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain 106 using traditional methods and systems, and then added to the blockchain. Arora (0027)]
In addition, Sako teaches:
wherein the second electronic signature is a first group signature assigned to a second group of users including the second user. [According to the first exemplary embodiment, the dispatch server 10 assures that an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. (Sako 0046)]

Regarding claim 3. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
wherein the first transaction data further includes a first time stamp indicating a date and time period during which the electric power can be sold [Additionally or alternatively, data described herein( e.g., electricity provision parameters, electricity request parameters, electricity services transaction parameters, providing party data, receiving party data, electricity services parameters associated with the dynamically facilitated electricity services, model can be associated with any suitable temporal indicators (e.g., seconds, minutes, hours, days, weeks, time periods, time points, timestamps, etc.) including one or more: temporal indicators indicating when the data was collected, determined, transmitted, received, and/or otherwise processed. (Sun 0017); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided (Sun 0031); In a specific example, the set of electricity provision parameters can include ... a power provision time parameter ( e.g., power provision will start on month/day/year and hour/minutes, and end no later than month/day/year and hour/minutes; etc.) (Sun 0035)]
the second transaction data includes a second time stamp indicating a date and time period during which the electric power can be bought [Additionally or alternatively, data described herein( e.g., electricity provision parameters, electricity request parameters, electricity services transaction parameters, pro viding party data, receiving party data, electricity services parameters associated with the dynamically facilitated electricity services, model outputs, model inputs, etc.) can be associated with any suitable temporal indicators (e.g., seconds, minutes, hours, days, weeks, time periods, time points, timestamps, etc.) including one or more: temporal indicators indicating when the data was collected, determined, transmitted, received, and/or otherwise processed. (Sun 0017); Electricity request parameters can include any one or more of: ... electricity reception time parameters ( e.g., a reception time parameter such as describing a time period for which an amount of electricity will the set of electricity request parameters can include ...a power reception time parameter (e.g., power reception will start on month/day/year and hour/ minutes, and end no later than month/day/year and hour/ minutes; etc.) (Sun 0041)]
searching for matching electric power selling and buying requests for an electric power transaction by comparing (i) the electric power selling amount information and the first time stamp and (ii) the electric power buying amount information and the second time stamp recorded in the distributed ledger; [determining one or more services matches (e.g., an exchange match for electricity exchange between a providing party and a receiving party; etc.) between one or more providing parties and one or more receiving parties based on the set of electricity provision parameters and the set of electricity request parameters (e.g., matching the providing party and the receiving party based on the set of electricity provision parameters satisfying the set of electricity request parameters; and/or based on other suitable parameters such as grid parameters (e.g., grid balancing parameters; etc.). (Sun 0014); Embodiments of the method 100 can include determining a services match ( e.g., exchange match; ancillary services match; etc.) between one or more providing parties and one or more receiving parties based on a set of electricity provision parameters ( e.g., one or more electricity provision parameters) and a set of electricity request parameters ( e.g., one or more electricity request parameters) S130,which can function to match one or more receiving parties and one or more providing parties for purposes of facilitating electricity services (e.g., electricity exchange; etc.).Determining a services match can include any one  or more of matching, pairing, grouping, joining, combining, arranging, organizing, and/or otherwise associating one or more receiving parties and one or more providing parties...etc.). However, services matches determining a services match (e.g., an exchange match for electricity exchange; etc.) can include determining an electricity services feasibility ( e.g., determining the physical feasibility of electricity exchange and/or suitable electricity-related services between one or more providing parties and one or more receiving parties, such as according to corresponding electricity provision parameters and electricity request parameters; etc.)...electricity provision parameters associated with a services match (e.g., amount of electricity to be provided over a time period; amount of power to be provided over a time period; etc.) (Sun 0045-48)]
when matching electric power selling and buying requests for an electric power transaction are searched out successfully, generating third transaction data including: the first blockchain address and the second blockchain address; and an amount of electric power to be sold and bought in the electric power transaction; [Embodiments of the method 100 can include processing an electricity services transaction based on the services match between the one or more providing parties and the one or more receiving parties S140, which can function to determine, execute, record, update and/or otherwise process electricity services transactions; determine, fulfill, record, update, and/or otherwise process balances associated with participating entities ( e.g., receiving parties, providing parties, utility entities, etc.); and/or can include any suitable functionality. (Sun 0082); Electricity services transactions can include any one or more of electricity exchange transactions, selective sourcing temporal parameters (e.g., electricity provision time parameters such as describing one or more time periods of power provision; electricity reception time parameters such as describing one or more time periods of power reception; timestamps associated with generation, execution, and/or completion of one or more electricity services transactions; timestamps associated with services matches; etc.)...energy parameters describing the amount of energy and/or power to be provided and/or actually provided in accordance with the electricity services transaction; etc.) ...providing party data (e.g., providing party identifiers; providing party balances, such as in relation to monetary balance, tokens, credits, and/or other suitable balances; historical data; etc.); receiving party data (e.g., receiving party identifiers; receiving party balances, such as in relation to monetary balance, tokens, credits, and/or other suitable balances; historical data; etc.); utility entity data (e.g., utility entity balances, such as in relation to monetary balance, tokens, credits; historical data; etc.); energy device data (e.g., describing and/or otherwise associated with the physical electricity services; etc.); and/or any other suitable data. (Sun 0083)]
transferring the third transaction data to the plurality of second servers, and executing a third consensus algorithm for reaching a consensus that validity of the third transaction data is verified, together with the plurality of second servers; [In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices associated with an electrical grid; etc.) determined by portions of the method 100, and/or based on any suitable data.(Sun 0024); In an example, one or more decentralized network systems can include participants including any one or more of: providing parties, receiving parties, utility entities, power retailers, distribution owners, independent system operators, microgrid operators, power plants and/or other suitable entities. In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
when the consensus that the validity of the third transaction data is verified was reached according to the third consensus algorithm, recording a block including the third transaction data in the distributed ledger. [processing, with the first decentralized network system, the electricity services transaction (e.g., recording electricity services transaction parameters; determining, executing, and/or otherwise processing a programmatic contract; etc.) based on the verification of the selective sourcing transaction and the services match between the providing party and the receiving party. (Sun 0086); Processing one or more electricity services transactions preferably includes recording one or more electricity services transaction parameters describing the one or more electricity services transactions. Recording the one or more electricity services transaction parameters and/or other suitable data is preferably performed with (e.g., at, via, by, etc.) one or more decentralized network systems. (Sun 0084)]
In addition, Arora teaches:
third transaction data including the first blockchain address and the second blockchain address [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. Arora (0027)]

Regarding claim 5. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 2. Sako further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the first user and the second user belong [According to the first exemplary an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. (Sako 0046)]
wherein the generating includes: generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment; [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a 
generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment;[Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.  [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]

Regarding claim 6. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sako further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the first user belongs [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation 
wherein the generating includes: generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment; [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
distributing a public key which is a signature verifying key for the group signature to the plurality of servers[Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]

Regarding claim 7. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the second user belongs [ In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data
wherein the generating includes: generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment;[ In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data. In this way, the user entity may receive the group secret key for generating group signatures, which may be required in order to have digital currency operation data verified in the future, only after it has provided its wallet public key and corresponding tracking key to the primary authority. (Sako 0201)]
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.  [In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data. In this way, the user entity may receive the group secret key for generating group signatures, which may be required in order to have digital currency operation data verified in the future, only after it has provided its wallet public key and corresponding tracking key to the primary authority. (Sako 0201)]
Regarding claim 8. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 5. Arora further discloses:
obtaining, by the service server, transaction data with reference to the distributed ledger of the first server; and [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
In addition, Sako teaches:
presenting the group signature included in the transaction data obtained, and identifying a user who made the group signature, the presenting and identifying being performed by the service server. [For example , if the validity of a group signature is assured by the management - agent public key and the privileged - agent public key of the company A , it is determined that the corresponding operation management data to which the group signature has been attached is from a valid member of the company A participating in the taxi dispatch system . The company A can determine which one of the taxis belonging thereto has generated the operation management data from the group signature (can determine the corresponding taxi belonging to the company A). (Sako para. [0119]); By converting data included in a group signature by using a privileged - agent secret key , a taxi company ( an operation management  Signature (can track the member). As a result, the taxi company can grasp the details of each of its taxis 30, such as the operational status and the working status. (Sako 0122)]

Regarding claim 9. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 8. 
In addition, Arora teaches: 
after an incentive was paid to the user identified, notifying, by the service server, that the incentive was paid to the user. [The payment network 114 may receive the transaction message and may process the electronic payment transaction using traditional methods and systems, which may include seeking authorization or the payment transaction by the issuing institution 110. If the issuing institution 110 authorizes (e.g., approves) the payment transaction, the payment network 114 may return an authorization response to the acquiring institution 112 indicating thusly, which may in turn notify the point of sale device 102 of the successful authorization. (Arora 0034)]

Regarding claim 10. The combination of Sun and Arora in view of Sako teaches all the limitations of claims 1 and 2. Arora  further discloses:
wherein the second blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the second user and the second electric power equipment by a controller of the second electric power equipment. [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
Regarding claim 11. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Arora further discloses:
wherein the first blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the first user and the first electric power equipment by a controller of the first electric power equipment. [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and 

Regarding claim 14. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
wherein each of the first electric power equipment and the second electric power equipment includes at least one of a solar photovoltaic power generating apparatus, a gas electric power generating apparatus, and a wind electric power generating apparatus. [Ecological footprint characteristics can include any one or more of energy source characteristics (e.g., type of energy source such as solar, wind, hydro, battery, natural gas, nuclear, coal, natural gas, geo thermal, bio fuel; variance of carbon emissions over time for an energy source; etc.) (Sun 0032)]

Regarding claim 18. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
first electric power equipment which is used by a first user; second electric power equipment which is used by a second user; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, wherein a first controller included in the first electric power equipment [The system and/or portions of the system can entirely or partially be executed by, hosted on, communicate with, and/or otherwise include: a remote computing system ( e.g., a server, at least one networked computing system, stateless, stateful; etc.), a local computing providing party devices and/or receiving party devices (e.g., mobile phone device, other mobile device, personal computing device, tablet, wearable, head-mounted wearable computing device, wrist-mounted wearable computing device, etc.), databases, application programming interfaces (APis) (e.g., for accessing data described herein, etc.) and/or any suitable component. Communication by and/or between any components of the system can include wireless communication (e.g., WiFi, Bluetooth, radiofrequency, Zigbee, Z-wave, etc.), wired communication, and/or any other suitable types of communication. (Sun 0021)].
generates first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is  associated with the first user; and [collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); Providing parties can include any one or more of: electricity sellers, electricity providers, utility entities, energy generation entities such power plant entities, DER providers, distribution owners, power retailers, independent system operators (ISOs ), micro grid operators, and/or any other suitable types of entities associated with energy provision. (Sun 0030); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided...identifiers (e.g., identifying providing parties; identifying energy sources; identifying storage sources; etc.); providing party data (e.g., type of providing party; location of providing party. (Sun 0031); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
wherein a second controller included in the second electric power equipment: generates second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power buying amount information indicating an amount of electric power which can be bought by the second electric power equipment; a second time stamp indicating a date and time period during which the electric power can be bought; and a second electronic signature associated with the second user and is a second group signature assigned to a second group to which a plurality of users including the second user belong; and [collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or more of:... ecological footprint request characteristics electricity reception parameters( e.g., a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); In a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power shall be received at a maximum of X kWh and a minimum of Y kWh) (Sun 0041); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
wherein the first server: verifies whether the first electronic signature included m the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifies validity of the first transaction data received; and [determining.... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the first electronic signature and the validity of the first transaction data are verified successfully, transferring the first transaction data to the plurality of servers other than the first server; [In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices associated with an electrical grid; etc.) determined by portions of the method 100, and/or based on any suitable data.(Sun 0024); In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
wherein the second server: verifies whether the second electronic signature included in the second transaction data received is valid; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifies validity of the second transaction data received; and [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the second transaction data are verified successfully, transfers the second transaction data to the plurality of servers other than the second server, and[In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
the plurality of servers: execute a first consensus algorithm for reaching a consensus that the validity of the first transaction data is verified; [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) 
when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, record a block including the first transaction data in a distributed ledger of each of the plurality of servers; [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
execute a second consensus algorithm for reaching a consensus that the validity of the second transaction data is verified; and [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when a consensus that the validity of the second transaction data is verified was reached by the second consensus algorithm, record a block including the second transaction data in the distributed ledger of each of the plurality of servers. [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
In addition, Arora teaches:
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment and a first electronic signature associated with the first user [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and a second electronic signature associated with the second user [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
Claim 4 is rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN and ARORA, in view of SAKO and MILLARD (WO 2001071459).
Regarding claim 4. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
receiving fourth transaction data from the first electric power equipment via the network, the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power transmitting amount information indicating an amount of electric power which the first electric power equipment transmitted to the second electric power equipment; and the first electronic signature; [Embodiments of the method 100 can include dynamically facilitating electricity services between the one or more providing parties and the one or more receiving parties based on the electricity services transaction S150, which can function to facilitate electricity provision by the providing party and electricity reception by the receiving party (e.g., while ensuring maintenance of safety metrics like load and frequency; etc.), such as in accordance with the electricity services transaction (e.g., in accordance with the electricity services transaction determining a logical accounting for electricity provided by a providing party (e.g., to a first region and/or service area of a distribution grid; to a first distribution grid; etc.)... dynamically facilitating electricity services include determining a logical accounting for electricity provided by a providing party ( e.g., to a first region and/or service area of a distribution grid; to a first distribution grid; etc.), ... where outputs associated with the logical accounting can be recorded ( e.g., with a decentralized network system, etc.) and/or otherwise processed.(Sun 0101); Dynamically facilitating electricity services can include determining one or more electricity services parameters describing the electricity services. Electricity services parameters can include one or more of electricity output (e.g., power output; amount of electricity provided by the providing party; output associated with one or more electricity provision parameters; etc.); ...In an example, dynamically facilitating electricity services can include causing first power to be provided from a providing party to an electrical grid ( e.g., distribution grid) based on an electricity services transaction (e.g., based on electricity services parameters of the electricity services transaction; etc.); ... where the method 100 can include updating, with the decentralized network system, the electricity services transaction (e.g., by performing portions of processing the electricity services transaction, etc.) based on the power output and the power consumption. (Sun 0102); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the first electronic signature included in the fourth transaction data received is valid, and verifying validity of the fourth transaction data received; verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the first electronic signature and the validity of the fourth transaction data are verified successfully, executing a fourth consensus algorithm for reaching a consensus that validity of the fourth transaction data is verified, together with the plurality of second servers;[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction ( e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086); In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
receiving fifth transaction data from the second electric power equipment via the network, the fifth transaction data including: a fifth blockchain address which is an identifier for electric power receiving amount information indicating an amount of electric power which the second electric power equipment received from the first electric power equipment; and the second electronic signature; [collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or more of:... ecological footprint request characteristics electricity reception parameters( e.g., a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); In a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power  verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the second electronic signature included in the fifth transaction data received is valid, and verifying validity of the fifth transaction data received; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the fifth transaction data are verified successfully, executing a fifth consensus algorithm for reaching a consensus that the validity of the fifth transaction data is verified, together with the plurality of second servers; and [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.)
when the consensus that the validity of the fifth transaction data is verified was reached according to the fifth consensus algorithm, recording a block including the fifth transaction data in the distributed ledger of the first server. [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
In addition, Arora teaches:
the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment and the first electronic signature [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
the fifth transaction data including: a fifth blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and the second electronic signature [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
However, the combination of Sun and Arora, in view of Sako does not expressly disclose the remaining limitation of claim 4. 
Nonetheless, Millard – like the present invention directed to securities transactions over an electronic network – teaches when the electric power transaction was agreed upon, notifying the first electric power equipment and the second electric power equipment that the electric power transaction was agreed upon; [electronically receiving from said first member and said second member their mutually agreed upon election to electronically transmit to each other a notification that an agreement has been reached between said first member and said second member for the transfer of said one or more securities, wherein said notification 
Thus, the combination of Sun and Arora, in view of Sako and Millard shows that it was known in the art before the effective filing date of the claimed invention to notify entities involved in the transaction that an agreement is reached.  Millard is directed to a method for a securities trading system that enables principal-to-principal communication of financial information. (Millard p.3, ll.9-10). Millard shows it was known to notify members participated in the transaction that an agreement has been reached (Millard claim 1). Accordingly, a person having ordinary skill in the art would incorporate the step of sending notification (taught by Millard) into the steps of buying/selling electric energy as taught in the combination of Sun, Arora and Sako. Such incorporation would not change or impact the essential feature of the combined references because simply adding this additional step does not require additional teaching beyond aforementioned references and  is within the skill of a person having ordinary skill in the art and would have produced predictable results; such as those shown in Millard.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed transaction process, as disclosed in the combination of Sun and Arora in view of Sako, by adding a notification step, as taught by Millard. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Claims 12-13 are rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN and ARORA, in view of SAKO and QIU (US Patent Application Publication 2019/0036712).
Regarding claim 12. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. 
However, the combination does not teaches the remaining limitations of claim 12.
Nonetheless, Qiu teaches:
wherein the executing of the first consensus algorithm includes: receiving a first report indicating whether the validity of the first transaction data was successfully verified from each of the plurality of second servers;[ First, the number of nodes that participate in consensus verification is set, for example, to 600, in other words, 600 nodes in the blockchain that are the first to complete consensus verification (Qiu 0073); In response to each node in the blockchain network performing a consensus verification, the digital certificate management system compares a result of the consensus verification to a predetermined threshold value. For example, the digital certificate management system analyzes a number of nodes that participate in the consensus verification whose verification result is succeed. (Qiu 0191)]
determining whether the number of first reports exceeds a predetermined number; and [The consensus result is determined based on the number of first nodes. Preferably, it is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold or when a proportion of the first nodes in all the nodes that participate in consensus verification reaches a second predetermined threshold. (Qiu 0121)]
when the number of first reports exceeds the predetermined number, determining that a consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm. [It is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold (Qiu 0071)]
Thus, the combination of Sun and Arora, in view of Sako and Qiu shows that it was known in the art before the effective filing date of the claimed invention to execute a first consensus algorithm to verify the validity of the transaction data.  Qiu is directed to providing a digital certificate management for blockchain technologies. (Qiu Abstract). Qiu shows it was known to determine a consensus verification result by nodes in the blockchain network by comparing the result to a predetermined threshold value. (Qiu Abstract). By going into more detail how this consensus algorithm is executed, Qiu complements the data verification feature of Sun. However, because Sun expressly discloses that a consensus algorithm can be executed to verify the data of the blockchain network (e.g., by a majority of nodes in the blockchain network), and Qiu reaches the consensus algorithm in more detailed steps, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results. In other words, the invention in Qiu is expressly technically capable of being combined with Sun, they are simply not disclosed in a single reference. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of the consensus algorithm, as disclosed in the combination of Sun and Arora in view of Sako, by adding more details of the execution steps, as taught by Qiu. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Regarding claim 13. The combination of Sun and Arora, in view of Sako and Qiu teaches all the limitations of claims 1 and 2.
In addition, Qiu teaches:
wherein the executing of the second consensus algorithm includes: receiving a second report indicating whether the validity of the second transaction data was successfully verified from each of the plurality of second servers;[ First, the number of nodes that participate in consensus verification is set, for example, to 600, in other words, 600 nodes in the blockchain that are the first to complete consensus verification (Qiu 0073); In response to each node in the blockchain network performing a consensus verification, the digital certificate management system compares a result of the consensus verification to a predetermined threshold value. For example, the digital certificate management system analyzes a number of nodes that participate in the consensus verification whose verification result is succeed. (Qiu 0191)]
determining whether the number of second reports exceeds a predetermined number; and [The consensus result is determined based on the number of first nodes. Preferably, it is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold or when a proportion of the first nodes in all the nodes that participate in consensus verification reaches a second predetermined threshold. (Qiu 0121)]
when the number of second reports exceeds the predetermined number, determining that a consensus that the validity of the second transaction data is verified was reached according to the second consensus algorithm. [It is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold (Qiu 0071)]

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of the second consensus algorithm, as disclosed in the combination of Sun and Arora in view of Sako, by adding more details of the execution steps, as taught by Qiu. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Response to Remarks
With respect to the rejections of claims 1-14 and 18 under §110, Applicant asserts on pages 17-33 of Applicant’s remarks filed on March 11th, 2021:
The On pages 8-20 of the Office Action, the Examiner has rejected claims 1-14 and 18 under
35 U.S.C. § 101 as being directed to non-statutory subject matter. In particular, the Examiner has indicated that "the claimed invention is directed to an abstract idea without significantly more."

In response, Applicant has amended claims 1 and 18 in this paper.
…
Similar to Appellant's further assertion in the above-discussed Decision on Appeal, the claimed invention of the instant application provides significant improvements in a control method performed in an electric power transaction system, not a method of organizing human activity using a generic computing environment. (emphasis added by Examiner)

MPEP § 2106.04(a)(I) states that "[w]hen making the determination of whether a claim is directed to an abstract idea, examiners should keep in mind that some inventions pertaining to improvements in computer functionality or to improvements in other technologies are not abstract when appropriately claimed, and thus may be eligible at Step 2A ( emphasis added)."



As described in the last paragraph of page 2 of the specification of the present application, in the technique disclosed in a cited related art arrangement referred to as "nonpatent literature I," which utilizes blockchain techniques in the electric power field, 

the transaction data of the electric power seller is made public, which involves a problem that presence or absence of the seller in the seller's home may be estimated based on time or electric power amount at or in which the seller can sell the electric power. In short, the technique disclosed in nonpatent literature 1 may lead to leakage of privacy information (emphasis added).

The disclosure of the present application was developed in view of this problem with a specific object of providing "a control method, etc. for avoiding leakage of privacy information" as discussed in the first paragraph of page 3 of the specification of the present application.

This object is achieved in accordance with a feature discussed at page 17, line 26 to page
18, line 11, for example, of the specification of the present application which discloses that

[e]lectric power transaction system 10 performs electric power transaction utilizing a blockchain technique by using a group signature for enabling each group member to provide his or her signature anonymously as a group member, which secures privacy information (emphasis added).

Here, a group signature is described. The use of a group signature only requires each member of a group to authenticate that he or she belongs to the group. With the group signature, anyone can verify whether the signature was provided by an authenticated group member. The group signature has a feature of enabling verification that the group signature was provided by a group member while disabling identification of the group member. It is to be noted that the group signature having the feature allows only a manager who issued the group signature to identify the group member who provided the group signature, as necessary, for example, when a problem occurred (emphasis added).

Even further, the paragraphs at page 30, line 20 - page 31, line 7 of the specification of the present application explain that

[w]hen signature verifier 211 verified that the group signature, that is, the one of the first electronic signature and the second electronic signature is valid, signature verifier 211 notifies transaction data verifier 212 of the fact.

group signature, the signature verifying key is commonly used in a service. The use of the signature verifying key allows signature verifier 211 to verify that the first electronic signature was generated using one of the signature generating keys registered in service server 300, but does not allow signature verifier 211 to identify which one of the signature generating keys was used to generate the first electronic signature. In other words, authentication server 200a is capable of identifying that the received transaction data was of a home associated with a blockchain address used in the service, based on the blockchain address. However, authentication server 200a is incapable of identifying the home that generated the transaction data because authentication server 200a is incapable of identifying any home based on a blockchain address. This is the feature of the group signature.

As a result of these features, as discussed at page 56, lines 7-16,

... a signature included in transaction data from a home is a group signature in electric power transaction system 10, etc. according to this embodiment. In this way, even when the electric power selling request list and the electric power buying request list were made public, it is impossible to identify the home indicated in the electric power selling request list and the electric power buying request list based on the transaction data of the blockchain, and thus it is possible to protect the privacy of the users in the respective homes. In this way, electric power transaction system 10, etc. according to this embodiment is capable of avoiding leakage of privacy information (emphasis added).

Additional advantages of the claimed arrangement are disclosed at page 56, line 17 to page 57, line 9.
Accordingly, it is evident that claim 1 of the instant application does not recite a judicial exception (e.g., abstract idea) that falls within one of the three groups of abstract ideas that are enumerated in the 2019 101 Guidelines.

In this regard, claim 1, especially as amended in this paper, does not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 101 Guidelines. Instead, the above discussed control method performed in an electric power transaction system involves a specific and novel combination of features in which the above-discussed advantages resulting from the "group signature" technique are obtained by more precisely reciting the relationship between the group signature technique and the first electronic signature of claim 1. (emphasis added by Examiner)

It is thus evident that such a novel combination of features could not be characterized as merely being a "fundamental" economic practice to any extent.

Accordingly, for at least the foregoing reasons, claim 1 is eligible because it does not recite a judicial exception under Prong One of the revised Step 2A of the 2019 101 Guidelines.

Claims 2-14 are eligible by virtue of their dependencies.

Claim 18 recites similar features as discussed above with regard to claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 18.

Accordingly, withdrawal of the rejections under 3 5 U.S. C. § 101 is respectfully requested.


Response: Applicant’s remarks have been fully considered but they are not persuasive. Applicant’s implication that any novel or nonobvious aspects of the present claims render the claims eligible is incorrect. Novelty and nonobviousness are not determining factors in the subject matter eligibility analysis. MPEP§ 2106.04. The Examiner notes that the group signature feature argued by the applicant are substantially represented by portions identified as the abstract idea by the Examiner and as such, any novelty or nonobviousness in those aspects would not sustain eligibility, even if novelty or nonobvious were demonstrated, which they have not been here.  
Applicant further asserts:
With regard to Step 2A, Prong 2, the Examiner asserts at page 11 of the Office Action that "[t]he judicial exception is not integrated into a practical application." The Examiner goes on to assert in item 17 of page 12 that "[t]he additional element(s) in limitation [B] are recited at a high level of generality (emphasis added)."

The Examiner goes on to assert at page 12 of the Office Action that "the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet (emphasis added)."

However, as discussed in the foregoing section, the subject features recited in independent claim 1 do not recite "generic" computer hardware or "high level recitations of a computer and the Internet," as asserted by the Examiner. Instead, claim 1 of the present application more specifically recites "an electric power transaction system," "first electric power equipment," "second electric power equipment," "a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other." (emphasis added by Examiner)
…

Smith, the specification describes particular advantages of the claimed inventions.
…
These technological improvements and advantages directly result from the specifically claimed features. Accordingly, similar to the PTAB's conclusion in the above-discussed Ex
Parte Smith, the use of the claimed features provide specific technological improvements over conventional control methodologies performed in an electrical power transaction system. (emphasis added by Examiner)

It is evident, for example, from the discussion in the above-cited portions of the specification of the present application that the claimed features result in an improved functioning of the disclosed computer system as well as an improvement in the technical field of control methodologies performed in an electrical power transaction system.

The claimed methods do not merely collect information, analyze it, and display certain results of the collection and analysis. Rather, the claimed methods improve upon how such an electrical power transaction is performed by providing enhanced security to users engaged in the recited transaction.

Accordingly, Applicant respectfully submits that claim 1 does not generally recite applying the claimed invention to well-known and routine computer components, but instead claim 1 requires a specific technique of performing control methodologies in an electrical power transaction system that results in the above-discussed technological improvements and advantages. (emphasis added by Examiner)

It is respectfully submitted that the claims of the present application are not directed to an abstract idea, but instead are clearly integrated into a practical application for the foregoing reasons, as well as the following additional reasons which will now be discussed.

In this regard, claim I of the present application recites a "control method performed in an electric power transaction system" that includes,
first electric power equipment which is used by a first user; second electric power equipment which is used by a second user; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:
receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong.



Accordingly, for the foregoing reasons, the recitations in claim I of the present application would not preempt the use of this control method in all fields. As a result, the claims of the present application do not monopolize any abstract idea in practice.

For the foregoing reasons, the configuration recited in claim I of the present application thus includes additional elements that apply or use any alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Accordingly, Applicant respectfully submits that any alleged recited judicial exception in claim 1 is integrated into a practical application and, under the USPTO's 2019 101 Guidelines, the claim should be deemed to be eligible because it is not directed to any recited judicial exception.

Based on the foregoing discussion, claim 1 is clearly patent eligible at Prong Two of Step 2A of the 2019 101 Guidelines.

Claims 2-14 are patent eligible at least by virtue of their dependencies.
Claim 18 recites similar features as discussed above with regard to claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 18.

For the foregoing reasons, it is respectfully submitted that the rejection of claims 1-14 and 18 under 35 U.S.C. § 101 be withdrawn.

Response: Applicant’s remarks have been fully considered but they are not persuasive. Applicant asserts that claim 1 does not recite applying the claimed invention to well-known and routine computer components because claim 1 requires a specific technique of performing control methodologies in an electrical power transaction system that results in the technological improvements and advantages. Examiner respectfully disagrees. As discussed in the previous §101 rejection section, it is not claimed in the claims or described in the specification, any particular structure or components would make the claimed computer components and electric power equipment in claim 1 differentiated from generic computer devices and equipment. That is, even as argued by the applicant, the claimed invention requires some specific techniques to 
Second, Applicant fails to explain why the alleged “improvement” that “protect the privacy of the users in the respective homes…avoiding leakage of privacy information” is additional elements that “improvement to the functioning of a computer or to any other technology or technical field.” The Applicant fails to explain what basic functions of computer, or which technical fields, if there is any, the invention improves. The computer and computing devices in the present claim merely provide a generic technological platform on which the abstract idea is implemented. The claims do not recite any particular improvement to the blockchain network techniques, or how the abstract idea or these techniques are implemented on the generic platform.
Applicant further asserts:
Inventive Concept - Step 2B of 2019 101 Guidelines

Moreover, assuming, for the sake of argument alone, that it might be asserted the amended claims are not patent eligible at Prong One or Prong Two of Step 2A, Applicant respectfully submits that the amended claims are patent eligible at Step 2B because the above discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field. Instead, Applicant submits that the additional limitations of the amended claims provide an inventive concept because the elements of the claims do not perform routine or conventional activities previously known to the industry invention adds significantly more, as a person having ordinary skill in the subject art will perform the claimed control method in an electrical power transaction system in a nonconventional, and non-routine way based on the utilization of the particular combination of features as disclosed and claimed in the present application. (emphasis add by Examiner)



With regard to Step 2B, in a USPTO Memorandum dated April 19, 2018 pertaining to changes in examination procedure in view of Berkheimer v. HP, Inc., the USPTO directs that an examiner should conclude that an additional element (or combination of elements) is well understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry, as explained in MPEP § 2106.05(d)(I). Most importantly, the conclusion must be based upon factual determinations.

As explicitly described in the USPTO Memorandum, an additional element is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following four options: Option 1 - Statement(s) by Applicant,
Option 2 - Court Decisions in MPEP § 2106.0S(d)(II), Option 3 -Publication(s), Option 4 -
Official Notice.

Taking the foregoing four options into account, as described in the above-noted USPTO
Memorandum dated April 19, 2018, Applicant respectfully submits that the features of the amended claims of the present application are not well-understood, routine, and conventional. (emphasis add by Examiner)

Even further, for the reasons discussed in the previous section with regard to integration of any judicial exception into a practical application via its meaningful additional limitations, Applicant respectfully submits that amended claim 1 thus includes additional features that add significantly more than any alleged judicial exception itself.

Applicant respectfully submits that it has already been demonstrated in the foregoing discussion with regard to Step 2A, Prong One and Prong Two that the present invention adds significantly more, as a person having ordinary skill in the subject art will perform the claimed control method in an electrical power transaction system in a nonconventional, and non-routine way based on the utilization of the particular combinations of features as disclosed and claimed in the present application.



The Examiners agreed during the interview that such remarks should be included in the next response in order to increase the possibility of the rejection being withdrawn.

In view of the above, Applicant submits that claim 1 as well as its dependent claims 2-14 are patent eligible under 35 U.S.C. § 101, and it is kindly requested that the rejections be
reconsidered and withdrawn.

Claim 18 recites similar features as discussed above with regard to claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 18.

For at least the foregoing reasons, Applicant believes that the rejection under 35 U.S.C. §
101 in the Office Action should be withdrawn.


Response: Applicant’s remarks have been fully considered but they are not persuasive. As discussed in the previous § 101 rejection section, the group signature feature, as well as the techniques used to implement it as described in the invention, is well-understood and routine. 
Accordingly, the remarks regarding subject matter eligibility are not persuasive and the rejection of the claims under §101 is maintained.

With respect to the rejections of claims 1-14 and 18 under §103, Applicant asserts on pages 33- 40 of Applicant’s remarks filed on March11th, 2021:
…
Accordingly, while Sun discloses a technique related to electricity services transaction using blockchain technology, similar to the arrangement discussed in the Description of the Related Art portion of the specification of the present application, Applicant respectfully submits that Sun 

Also, while Arora discloses a technique related to authentication of coupons using
blockchain technology, and paragraph [0027] of Arora describes a blockchain address associated with the individual 104, Applicant respectfully submits that Arora does not teach, or even suggest, "receiving first transaction data" including the relationship between the group signature technique and the first electronic signature as now recited as:
…
Also, while Wilson discloses using a group signature for cryptocurrency using blockchain technology, Applicant respectfully submits that the advantageous combination of features of newly-amended claim I recites a combination of features that includes an electric power selling transaction + blockchain + group signature together, as well as the above-discussed more particular recitation of the relationship between the group signature and the first electronic signature.

As described on page 1, line 19 to page 2, line 19 of the specification, the present application describes, as the related art, applying blockchain technology in a power industry setting, for example, when a user having a house that includes photovoltaic power generation equipment wants to sell surplus electric power to other users, the user can make a sale and a purchase contract using a blockchain without an agent such as an electric power company. As noted above, Applicant respectfully submits that the disclosure of Sun seems to correspond to this conventional art.

Applicant respectfully submits that the disclosure of the present application involves the
discovery of the source of a problem that results from the transaction data of a consumer or user
selling electric power being made public. More particularly, the presence or absence of the
consumer in the consumer's house can be deduced from this transaction data including a time at
which, or an electric power amount of which, the consumer can sell electric power. As a result,
this leads to an undesirable leakage of privacy information. In this regard, Applicant refers to the
SUMMARY section on page 2, lines 22 to 27 of the specification of the present application.

As a solution to the problem, Applicant respectfully submits that an electronic signature included in transaction data to be recorded in a distributed ledger is a group signature.

Applicant notes in this regard by discovering the source of this problem in connection with the field of a control method performed in an electric power transaction system, the advantageous combination of features in newly-amended claim 1 should be deemed to be unobvious.

Even further, resulting from the claimed combination of features, even if electric power selling amount information is made public, recording the first transaction data of claim 1 in the distributed ledger makes it impossible to identify a user's house associated with the electric power selling amount information based on transaction data of a blockchain that has been made public. As a result, it is possible to protect the privacy of the user and to suppress the leakage of the privacy information.

Accordingly, Applicant respectfully submits that the currently applied rejections should thus be withdrawn for the foregoing reasons.

Therefore, Applicant submits that claim 1 should be deemed patentable over the applied art, and indication of which is kindly requested. Claims 2-14 would be patentable at least by virtue of their dependencies.

Claim 18 recites similar features as discussed above with regard to claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 18.

For at least the foregoing reasons, Applicant believes that the rejections under 35 U.S.C.
§ 103 in the Office Action should be withdrawn.

Response: Applicant’s remarks have been fully considered but they are not persuasive. In response to the amended claim, the Examiner has identified as new reference, Sako that in combination with Sun and Arora teaches the elements of the amended claim. For example, Sako teaches each taxi of a taxi company applies a group signature so that data related to each taxi can be verified and limitedly accessed, Applicant’s remarks have not addressed the combination of Sun in view of Arora and Sako with respect to amended claims 1 and 18 and as such are not persuasive.


With respect to the double patenting rejections of claims 1-14 and 18, Applicant asserts on pages 40- 41 of Applicant’s remarks filed on March11th, 2021:
Claims 1-14 and 18 are provisionally rejected on the ground of nonstatutory obviousnessdouble patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/287,300 in view of Arora and Wilson.

For similar reasons as discussed above in the rejection of under 35 U.S.C. § 103, the combination of Arora, Wilson, and claim 1 of U.S. Patent Application No. 16/287,300 does not teach, or even suggest, the advantageous combination of features of amended claim 1 of the present application including
... receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong:

verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance; ... 

wherein is characterized by allowing each of the plurality of users belonging to the first group to provide a signature anonymously as a member of the first group  

Accordingly, the currently applied provisional rejection should thus be withdrawn in light of the above-discussed amendments to the claims as well as the foregoing remarks.
Therefore, Applicant submits that claims 1 and 18 are patentable over the applied art, an indication of which is kindly requested. Claims 2-14 are patentable at least by virtue of their dependencies.
For at least the foregoing reasons, Applicant believes that the provisional double patenting rejection in the Office Action should be withdrawn.

Response: Applicant’s remarks have been fully considered and are persuasive. Therefore, the double patenting rejection to claims 1-14 and 18 are withdrawn.

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of Reference Cited (PTO-892). The additional cited art, including but not limited to the excerpts below, further establishes the state of the art prior to the effective filing date for the applicant’s claimed invention:
El Kaafarni (US 2020/0349616A1 A1) discloses:
The disclosure relates to implementing an anonymous reputation system for managing user reviews. In one arrangement, an anonymous reputation system is constructed from a group of group signature schemes run in parallel. Each item of a plurality of items is associated uniquely with one of the group signature schemes. A user is allowed to join the group signature scheme associated with the item when information indicating that the user has performed a predetermined operation associated with the item is received. The user can submit a review of the item when the user has joined the group signature scheme associated with the item. The anonymous reputation system is publicly linkable and non-frameable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571- 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.W./Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id. 
        5 Id. at 56.
        6 Chenghua Zhang, Review of Existing Peer-to-Peer Energy Trading Projects. The 8th International Conference on Applied Energy –ICAE 3016, p. 1
        7 Bellare, discussing in a group signature scheme, the group manager is given a secret key to sign a signature which can be used to extract the identity of the group members, while entity not holding the secret key is not able to extract the identity of the group members (anonymity). P.3 
        8 Sako (“the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. Para. 0046)
        9 El Kaafarni (“ In a group signature, a group member can anonymously sign on behalf of the group, and anyone can then verify the signature using the group's public key without being able to tell which group member signed it. A group signature has a group manager who is responsible for generating the signing keys for the group members. Para. [0062]”)